Citation Nr: 0505347	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-34 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from May 28, 1975 to 
January 28, 1976.  he had prior service in the Illinois Air 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York denying the veteran's claim for service 
connection for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

The Board notes that the veteran's service medical records 
indicate he had a hearing loss upon enlistment into the 
service.  On his Report of Medical History, dated in July 
1974, 10 months prior to entering service, he related that 
his usual occupation was a ground refueler.  In addition, he 
served as a Fuel Specialist during active military service; 
however, it is unclear whether he suffered any acoustic 
trauma while in service.  He was separated from service due 
to a high frequency hearing loss, right ear.  A month after 
his separation from service, he once again became employed by 
an aviation company as a refueler.  

The veteran was afforded a VA audiology examination in March 
1976, but made no mention of "ringing in the ears" at that 
time.

In May 2003, the veteran was seen at a VA facility for 
outpatient treatment and complained of tinnitus.  The veteran 
reported having tinnitus since 1972.  The VA examiner did not 
provide an opinion regarding the etiology of the veteran's 
tinnitus.  The Board therefore concludes that an additional 
examination should be conducted prior to appellate review of 
the veteran's case.

In light of the above discussion, this case is REMANDED for 
the following actions to be performed in sequential order:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for tinnitus since 
his discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
is provided the opportunity to obtain and 
submit those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the claimed 
tinnitus.  All indicated tests and 
studies are to be performed, and all 
potential diagnoses should be either 
confirmed or rejected.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner should answer the 
following questions with respect to any 
currently present tinnitus: 

Is it at least as likely as not that 
tinnitus was present in service and 
if so, did the condition clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

If the examiner believes tinnitus 
existed prior to the veteran's 
entrance onto active duty, was there 
permanent aggravation of the 
preexisting tinnitus during service?  
Please cite specific examples to 
show permanent aggravation.  If 
there was permanent aggravation of 
the tinnitus during service, was it 
beyond the natural progress of the 
disorder?  Please cite specific 
examples to support any conclusion 
reached.  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




